Case 21-11750-mdc         Doc 147-1 Filed 08/26/21 Entered 08/26/21 14:53:42              Desc
                            Giordano Verification Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA



In re:                                          CHAPTER II


MIDNIGHT MADNESS DISTILLING,LLC                 CASE NO.21-11750(MDC)



                                  VERIFIED STATEMENT


         In accordance with Bankruptcy Rule 2014,1 Joseph V. Giordano hereby certifies as

follows:


         1.     I am the President and Managing Director of Whisman Giordano & Associates,
LLC and am authorized to execute this verification.

      2.      To the best of my knowledge,information and belief, neither I nor any of my
employees or my business has any adverse interest to the Debtor that would prevent Whisman
Giordano & Associates, LLC firom being appointed as the Debtor's accountant as contemplated
in the Application.

        3.     Neither I, my firm,nor any employees have ever had any connection whatsoever
to the Debtor in this Chapter 11 proceeding.

        4.      Whisman Giordano & Associates, LLC filed corporate and amended tax returns
for the Debtor in 2020,along with a consolidated review ofthe financial statements, however,to
the best of my knowledge, Whisman Giordano & Associates, LLC has no connections with
creditors or other parties ofinterest.

      5.     1 agree that Whisman Giordano & Associates, LLC can only be paid
compensation as contemplated in the Application upon court approval.

                                                      Respectfully Submitted,


                                                      By:
                                                      Joseph V.ASiordano, President and
                                                      ManagingDirector
                                                      Whisman Giordano & Associates, LLC




8438846 vl
